ALD-138                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-3223
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                             GREGORY MAKOZY, SR.,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                     (D.C. Criminal Action No. 2:15-cr-00184-001)
                      District Judge: Honorable Arthur J. Schwab
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 28, 2022
             Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                              (Opinion filed: May 16, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Gregory Makozy, Sr., proceeding pro se, appeals from an order of the District

Court denying his motion for a writ of audita querela. The Government has filed a

motion for summary affirmance. For the reasons discussed below, we grant the

Government’s motion and will summarily affirm the District Court’s judgment.

                                             I.

       In 2016, Makozy pleaded guilty to concealment of bankruptcy assets. He was

sentenced to 30 months’ imprisonment and ordered to pay restitution, including to the

Internal Revenue Service (“IRS”). Makozy unsuccessfully appealed and moved to vacate

his sentence under 28 U.S.C. § 2255. He has also moved, several times, for relief from a

civil tax lien obtained by the IRS because of unpaid taxes from the year 2009. The

District Court has repeatedly denied relief, reasoning that it lacks authority to order the

IRS to remove a civil tax lien that was separate from Makozy’s restitution obligation and

not part of his criminal bankruptcy fraud case.

       Makozy then filed a motion for a writ of audita querela, contending that the IRS,

“out of revenge, placed a new $17K lien against [him],” and asking the District Court to

“demand the DOJ provide exact proof of the IRS debt owed.” See Dkt. #163 at 1-2. He

also requested that the criminal charges against him be removed from his record. The

District Court denied the motion, and Makozy timely appealed. The Government has

moved for summary affirmance.

                                            II.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise de novo review over the

District Court’s order. See United States v. Richter, 510 F.3d 103, 104 (2d Cir. 2007)

                                              2
(per curiam). We may take summary action if the appeal presents no substantial

question. 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

                                             III.

        “The common law writ of audita querela permitted a defendant to obtain relief

against a judgment or execution because of some defense or discharge arising subsequent

to the rendition of the judgment.” Massey v. United States, 581 F.3d 172, 174 (3d Cir.

2009) (per curiam) (internal quotation marks and citation omitted). It is a limited remedy

that “is available in criminal cases to the extent that it fills in gaps in the current system

of post-conviction relief.” Id. But “[w]here a statute specifically addresses the particular

issue at hand, it is that authority . . . that is controlling.” Id. (internal quotation marks and

citation omitted).

       As Makozy has been advised on several occasions, there are civil remedies for the

failure to release a lien and unauthorized collection actions provided a plaintiff has first

exhausted administrative remedies within the IRS. See 26 U.S.C. §§ 7432, 7433. We

agree with the District Court that it lacks authority, within the confines of this closed

criminal case, to adjudicate Makozy’s complaints regarding a civil tax lien imposed by

the IRS.1 And to the extent that Makozy asked the District Court to remove his criminal



1
  Indeed, we already noted as much when Makozy appealed from the denial of one of the
various prior motions filed in the District Court challenging the lien. See United States v.
Makozy, C.A. No. 21-2077, ECF #12 (3d Cir. July 30, 2021) (summarily affirming
District Court’s decision and noting “that there is no question that the District Court
lacked the authority within Makozy’s criminal proceedings to release the liens that
Makozy challenges”).

                                                3
charges from the record, he failed to identify any gap in the post-conviction relief system.

Makozy has already challenged his conviction through, inter alia, a direct appeal and

motion to vacate, and those efforts were unsuccessful.2

       Accordingly, we will affirm the District Court’s judgment.3




2
 To the extent that Makozy challenges his conviction, he must do so through an
authorized successive § 2255 motion. See 28 U.S.C. § 2255(h).
3
 Makozy’s motion for appointment of counsel is denied. See Tabron v. Grace, 6 F.3d
147, 155 (3d Cir. 1993).

                                             4